     Case 2:17-cv-00562-MMD-DJA Document 100 Filed 08/04/20 Page 1 of 2


 1   TREVOR J. HATFIELD, ESQ.
     Nevada Bar No. 7373
 2   HATFIELD & ASSOCIATES, LTD.
     703 South Eighth Street
 3
     Las Vegas, Nevada 89101
 4   (702) 388-4469 Tel.
     (702) 386-9825 Fax
 5   thatfield@hatfieldlawassociates.com
 6   Attorney for Plaintiff
 7
                                   UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
10                                                          CASE NO: 2:17-cv-00562-MMD-DJA
      LUIS CERVANTEZ,
11
                     Plaintiff,                             PLAINTIFF’S MOTION TO EXTEND
12                                                          TIME FOR RESPONDING TO ALLAN
              vs.                                            KIRKWOOD D.D.S.’S MOTION FOR
13
                                                                 SUMMARY JUDGMENT
      EDDIE SCOTT, et al.,
14
                     Defendants.
15

16          COMES NOW, Plaintiff LUIS CERVANTEZ, by and through his counsel, the law firm of

17   Hatfield & Associates, Ltd., pro bono publico and files this Motion to Extend Time for to Respond

18   to Defendant KIRKWOOD’s Motion for Summary Judgment [ECF #81]. Plaintiff’s response is
19
     due August 4, 2020.
20

21                            MEMORANDUM OF POINTS AND AUTHORITIES

22
                                                       28




                                                      I.
23          This is an USC § 1983 case regarding an inmate. Plaintiff has requested a stipulation for an
24
     extension of time to respond to [ECF #81] to give this case an opportunity to resolve. Defendant
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27




25
     granted an extension to August 4, 2020. Plaintiff’s counsel moved to have a scheduled telephone
26
     call with his client, received authority to make an offer to Defendant, and made the offer. Defendant
27

28   has not responded to the offer. Defendant has not agreed to a further extension of time, therefore


                                                      1
     Case 2:17-cv-00562-MMD-DJA Document 100 Filed 08/04/20 Page 2 of 2


 1   Plaintiff files this motion. Plaintiff requests that he have until August 31, 2020 to respond to

 2   Defendant’s motion for summary judgment, should the case not resolve.
 3
            Dated this 4th day of August 2020.           HATFIELD & ASSOCIATES, LTD.
 4
                                                         By: /s/ Trevor J. Hatfield
 5
                                                         Trevor J. Hatfield, Esq. (SBN 7373)
 6                                                       703 South Eighth Street
                                                         Las Vegas, Nevada 89101
 7
                                                         (702) 388-4469 Tel.
 8                                                              Attorney for Plaintiff

 9
10

11                                   CERTIFICATE OF SERVICE
12      I certify that on the 4th day of August 2020, I electronically filed the foregoing PLAINTIFF’S
13   MOTION TO EXTEND TIME with the Clerk of the Court by using the ECF system.
14

15      Dated this 4th day of August 2020.               By:   Freda P. Brazier
                                                         An employee of Hatfield & Associates, Ltd.
16

17

18

19

20    IT IS SO ORDERED:
21
      Dated: August 4, 2020                                       _____________________
22                                                                U.S. District Judge
                                                     28




23

24
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27




25

26

27

28


                                                     2
